ACCEPTED
                                                                                      12-14-00319-CR
                                                                          TWELFTH COURT OF APPEALS
                                                                                       TYLER, TEXAS
                                                                                 1/26/2015 1:36:42 PM
                                                                                         CATHY LUSK
                                                                                               CLERK

                               NO. 12-14-00319-CR

            ON APPEAL FROM THE 159TH JUDICIAL DISTRICT COURTFILED IN
                        ANGELINA COUNTY, TEXAS       12th COURT   OF APPEALS
                                                          TYLER, TEXAS
                          CAUSE NO. CR-22090         1/26/2015 1:36:42 PM
                                                                  CATHY S. LUSK
                                                     TH              Clerk
 DEMETRIC LEWIS ALFRED                § IN THE 12 COURT          OF APPEALS
                                      §
                                      § OF
 vs.                                  §
                                      §
 STATE OF TEXAS                       § TYLER, TEXAS


       MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:
       Now comes Demetric Lewis Alfred, Appellant in the above styled and
numbered cause, and moves this Court to grant an extension of time to file
appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,
and for good cause shows the following:
       1.      This case is on appeal from the 159th District Court of Angelina
County, Texas.
       2.      The case below was styled the STATE OF TEXAS vs. Demetric Alfred
Lewis, and numbered CR-22090. Appellant was convicted of Capitol Murder.
       4.      Appellant was assessed a sentence of Life in Texas Department of
Criminal Justice Institutional Division on October 15, 2001.
       5.      On March 3, 2013, Defendant filed a Motion for Post-Conviction DNA
Testing and asked that an attorney be appointed. On May 23, 2013 an attorney was
appointed.
       6.      On September 10, 2014, a Memorandum Regarding Forensic DNA
Testing was filed with the trial court. ON September 15, 2014, Defendant’s Motion
for Post-Conviction DNA Testing was denied.
      7.     Notice of appeal of was given on October 29, 2014.
      8.     The appellate brief is presently due on January 26, 2015.
      9.     Appellant requests an extension of time of seven (7) days from the
present date, i.e. January 26, 2015.
      10.    Two extensions to file the brief have been received in this cause prior
to current council being appointed.
      11.    Defendant is currently incarcerated.
      12.    Appellant relies on the following facts as good cause for the requested
extension:
      The brief is substantially complete, however, Counsel has this date received
correspondence from Appellant that raises issues Counsel would like to review
before submitting the brief.
      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this
Court grant this Motion to Extend Time to File Appellant's Brief, and for such other
and further relief as the Court may deem appropriate.

                                             Respectfully submitted:

                                               /s/John D. Reeves
                                             ____________________
                                             John D. Reeves
                                             Attorney at Law
                                             1007 Grant
                                             Lufkin, Texas 75901
                                             Phone (936) 632-160
                                             Fax: (936) 632-1640
                                             tessabellus@yahoo.com
                                             SBOT # 16723000
                                             Counsel for Appellant
                     CERTIFICATE OF CONFERENCE

      Pursuant to Tex. R. App. 10.1 (5), certify that I, the undersigned conferred
with opposing counsel who indicated that she does not oppose this motion.
                                            /s/John D. Reeves
                                     ___________________________
                                     John D. Reeves



                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing Appellant’s
Motion to Extend Time to file Appellant’s Brief on this 26th day of January, 2015
forwarded to State’s Attorney, April Ayers-Perez, Assistant District Attorney,
Angelina County, by electronic service at aperez@angelinacounty.net.


                                           /s/John D. Reeves
                                     __________________________
                                     John D. Reeves
                                     Attorney for Appellant,
                                     Demetric Lewis Alfred